                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

         Connie Joan Baker,           )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )                     3:21cv58
                                      )
                  vs.                 )
                                      )
     National Football League Inc.    )
           Enterprises, et al,
            Defendant(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s March 26, 2021 Order.

                                               March 26, 2021




      Case 3:21-cv-00058-RJC-DSC Document 5 Filed 03/26/21 Page 1 of 1
